Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection
The objection to claims 28-33 under 37 CFR 1.75 set forth in the final rejection has been reconsidered and withdrawn since the preamble of independent claim 28 includes the limitation “a compost filter sock configured for use in areas to be reseeded with grass” not found in independent claim 13 or claims 15-19, and 21-27 depending from claim 13.

Withdrawn Rejections
The rejections under 35 U.S.C.103 based upon Tyler, Faucette, and Sweningson have been reconsidered and withdrawn in view of applicant’s argument that there is nothing in Faucette that would teach or suggest that the construction of erosion control blankets would be relevant to compost filter socks set forth in the first full paragraph of page 17 of the appeal brief filed on 4/19/2021. Additionally, Faucette et al fail to teach or suggest the limitation of the filler material including 60%-90% fibrous volumnizing filler and 10% to 40% woody organic filler recited in instant claims 13 and 28, the claim terms “fibrous volumnizing filler” and “woody organic filler” having the special definitions set forth in paragraphs 21 and 22 of the instant specification, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773